Wells, J. orally.
— The declaration, though defective, indicates the cause of action. The demandant cannot recover unless he prove a seizin, and the defendant cannot be charged unless upon proof of disseizin by him. The declaration shows what is demanded, though imperfectly. The requisite averments would have to be supplied, before the demandant, could have judgment. Had the Judge ruled against the amendment, as matter of discretion, it would have been conclusive. But he ruled, as matter of law, and such ruling is open to exceptions. The amendment is allowed, [no terms imposed.] Exceptions sustained.